          Case 3:20-cv-00806-EMC Document 71-2 Filed 04/13/21 Page 1 of 1




 1 Aleisa et al. v. Square, Inc.
     Case No.: 3:20-cv-00806-EMC
 2 United States District Court, Northern District of California
 3
 4                                   CERTIFICATE OF SERVICE

 5 I, Emily Torromeo, declare as follows:
 6 I am over the age of eighteen years and not a party to the case. I am employed in the County of
     San Diego, California, where the mailing occurs. My business address is 2221 Camino del Rio
 7 South, Suite 101, San Diego, CA, 92108. I am readily familiar with our business’ practice of
 8 collecting, processing, and mailing of correspondence and pleadings for mail with the United States
     Postal Service.
 9
     On the date below I electronically filed with the Court through its CM/ECF program, which will
10 electronically mail notice to all attorneys of record in said case through the same program, the
     following document(s):
11
12          •   MOTION TO WITHDRAW AS COUNSEL FOR ATTORNEY YANA A. HART FOR
                PLAINTIFFS MISHARI ALEISA AND NICOLE BELLUOMINI
13          •   [PROPOSED] ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL
                FOR ATTORNEY YANA A. HART FOR PLAINTIFFS MISHARI ALEISA AND
14              NICOLE BELLUOMINI
15
16
     S      ELECTRONICALLY, Pursuant to the CM/ECF System, registration as a CM/ECF user
17          constitutes consent to electronic service through the Court’s transmission facilities. The
            Court’s CM/ECF system sends an email notification of the filing to the parties and counsel
18          of record listed above who are registered with the Court’s CM/ECF system.
19
20 I declare under penalty under perjury under the laws of the State of California that the foregoing is
     true and correct. Executed on April 13, 2021, at San Diego, California.
21
22
23
                         Emily Torromeo
24
25
26
27
28
     ______________________________________________________________________________________________
                                          CERTIFICATE OF SERVICE
